Opinion filed August 16,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-12-00220-CR & 11-12-00221-CR
                                                    __________
 
                                    RICKEY
DALBERT, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 244th District Court
 
                                                             Ector
County, Texas
 
                                        Trial Court Cause
Nos. C-32,352 & C-32,353
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            In
each case, Rickey Dalbert has filed a pro se notice of appeal from the trial
court’s order denying Dalbert’s motion to obtain documents and trial
transcripts in forma pauperis.  The request involves a 2008 conviction, and the
trial court found that appellant had received a free copy of the reporter’s
record on March 6, 2009.  We dismiss the appeals. 
            We
wrote Dalbert on July 24, 2012, and informed him that it did not appear that we
had jurisdiction in these cases.  We requested that he respond in writing on or
before August 8, 2012, and show grounds to continue these appeals.  Dalbert has
filed a response, but he has not shown grounds to continue.  An intermediate
court of appeals is not vested with jurisdiction to consider an appeal from an
order denying a request for a free copy of the trial record when such request
is not presented in conjunction with a timely filed appeal.  Self v. State,
122 S.W.3d 294 (Tex. App.—Eastland 2003, no pet.).  Dalbert’s requests in these
cases were not presented in conjunction with timely filed appeals from his
convictions.  Consequently, we have no jurisdiction to entertain these appeals.
 
            The
appeals are dismissed for want of jurisdiction. 
            
                                                                                                PER
CURIAM
 
August 16, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.